UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (X)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 Commission File Number 1-8754 SWIFT ENERGY COMPANY (Exact Name of Registrant as Specified in Its Charter) Texas (State of Incorporation) 20-3940661 (I.R.S. Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (281) 874-2700 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. Common Stock ($.01 Par Value) (Class of Stock) 37,885,357 Shares (Outstanding at October 31, 2010) 1 EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to Swift Energy Company’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010 (the “Form 10-Q”) is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from Swift Energy Company’s Form 10-Q for the quarterly period ended September 30, 2010, filed with the Securities and Exchange Commission on November 4, 2010, formatted in XBRL (eXtensible business Reporting Language): 101.INS – XBRL Instance Document. 101.SCH – XBRL Taxonomy Extension Schema. 101.CAL – XBRL Taxonomy Extension Schema. 101.LAB – XBRL Taxonomy Extension Label Linkbase. 101.PRE – XBRL Taxonomy Extension Presentation Linkbase. No other changes have been made to the Form 10-Q. This Amendment No. 1 does not reflect any subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the original filing. PART II. OTHER INFORMATION Item 6. Exhibits. The exhibits set forth in the accompanying Exhibit Index have been filed as part of this form 10-Q/A. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SWIFT ENERGY COMPANY (Registrant) Date:November 5, 2010 By: /s/ Alton D. Heckaman, Jr. Alton D. Heckaman, Jr. Executive Vice President and Chief Financial Officer Date:November 5, 2010 By: /s/ Barry S Turcotte Barry S. Turcotte Vice President, Controller and Principal Accounting Officer 3 Exhibit Index Second Amended and Restated Credit Agreement dated September 21, 2010, among Swift Energy Company, Swift Operating, LLC, JPMorgan Chase Bank, N.A., as Administrative Agent, BNP Paribas and Wells Fargo Bank, N.A., as Co-Syndication Agents, Bank of Scotlandplc and Société Générale, as Co-Documentation Agents, and the lenders party thereto incorporated by reference to Exhibit 10.01 to Form 8-K filed September 27, 2010. 31.1** Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2** Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32** Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101* The following materials from the Company’s quarterly Report on form 10-Q for the quarter ended September 30, 2010, formatted in Extensible Business Reporting Language (XBRL): (i) Condensed Consolidated Balance Sheets, (ii) the Condensed Consolidated Statements of Operations, (iii) Condensed Consolidated Statements of Stockholders’ Equity, (iv) Condensed Consolidated Statements of Cash Flows, (v) Notes to Condensed Consolidated Financial Statements, tagged as blocks of text. *Filed herewith **Exhibit filed with Swift Energy’s Quarterly Report on form 10-Q filed on November 4, 2010. 4
